     Case 8:21-cv-00192-JLS-JDE Document 1 Filed 01/27/21 Page 1 of 7 Page ID #:1




 1   Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
 2
     30 East Butler Pike
 3   Ambler, PA 19002
     Telephone: 215-540-8888
 4
     Facsimile: 215-540-8817
 5   aginsburg@creditlaw.com
     Attorney for Plaintiff
 6

 7
                     UNITED STATES DISTRICT COURT
 8              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                         )   Case No.:
10   ROSITA DA COSTA,                    )
                                         )   COMPLAINT FOR DAMAGES
11
                Plaintiff,               )   1. VIOLATION OF THE
12                                       )   TELEPHONE CONSUMER
          v.                             )   PROTECTION ACT, 47 U.S.C. §
13                                       )   227, ET. SEQ.
14
     AMERICAN SUPPORT                    )
     NETWORK, LLC,                       )   JURY TRIAL DEMANDED
15                                       )
                   Defendant.            )
16
                                         )
17

18
                                   COMPLAINT
19

20        ROSITA DA COSTA (“Plaintiff”), by and through her attorneys, KIMMEL

21   & SILVERMAN, P.C., alleges the following against AMERICAN SUPPORT
22
     NETWORK, LLC, (“Defendant”):
23

24

25

26

27                                       -1-
                                PLAINTIFF’S COMPLAINT
28
     Case 8:21-cv-00192-JLS-JDE Document 1 Filed 01/27/21 Page 2 of 7 Page ID #:2




 1                                     INTRODUCTION
 2
           1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
 3

 4   Act, 47 U.S.C. § 227, et seq. (“TCPA”).

 5                            JURISDICTION AND VENUE
 6
           2.     Jurisdiction of this Court arises under 28 U.S.C. § 1331, which grants
 7
     this court original jurisdiction of all civil actions arising under the laws of the
 8

 9   United States. See Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L.
10   Ed. 2d 881 (2012).
11
           3.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
12
                                       PARTIES
13

14         4.     Plaintiff is a natural person residing in Villa Rica, Georgia 30180.
15
           5.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
16
           6.     Defendant is a corporation with its headquarters located at 2301
17

18
     Campus Drive, Suite 100A, Irvine, California 92612.

19         7.     Defendant is a “person” as that term is defined by 47 U.S.C. §
20
     153(39).
21
           8.     Defendant acted through its agents, employees, officers, members,
22

23   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

24   representatives, and insurers.
25

26

27                                             -2-
                                      PLAINTIFF’S COMPLAINT
28
     Case 8:21-cv-00192-JLS-JDE Document 1 Filed 01/27/21 Page 3 of 7 Page ID #:3




 1                                 FACTUAL ALLEGATIONS
 2
           9.     Defendant called Plaintiff on her cellular telephone ending in 6488 on
 3
     multiple occasions between October 2019 and December 2019.
 4

 5         10.    Plaintiff has only used this phone as a cellular telephone.

 6         11.    When contacting Plaintiff on her cellular telephone, Defendant used
 7
     an automatic telephone dialing system and automated and/or pre-recorded
 8
     messages.
 9

10         12.    Plaintiff knew that Defendant used an automatic telephone dialing
11
     system and automated and/or pre-recorded messages as she received automated
12
     voice messages from Defendant.
13

14
           13.    Plaintiff did not consent to these calls and did not request or seek

15   information concerning loan options.
16
           14.    Plaintiff has been on the Do Not Call Registry since June 1, 2005.
17
           15.    Defendant’s telephone calls were not made for “emergency purposes.”
18

19         16.    Upon information and belief, Defendant conducts business in a

20   manner which violates the Telephone Consumer Protection Act.
21
                                       COUN T I
22                   Defendant Violated the TCPA 47 U.S.C. § 227(b)
23
            17. Plaintiff incorporates the forgoing paragraphs as though the same
24

25   were set forth at length herein.

26

27                                           -3-
                                    PLAINTIFF’S COMPLAINT
28
      Case 8:21-cv-00192-JLS-JDE Document 1 Filed 01/27/21 Page 4 of 7 Page ID #:4




 1          18.    The TCPA prohibits placing calls using an automatic telephone
 2
     dialing system or automatically generated or prerecorded voice to a cellular
 3
     telephone except where the caller has the prior express consent of the called party
 4

 5   to make such calls or where the call is made for emergency purposes. 47 U.S.C. §

 6   227(b)(1)(A)(iii).
 7
            23.    Defendant initiated multiple telephone calls to Plaintiff’s cellular
 8
     telephone number using an automatic telephone dialing system.
 9

10          24.    The dialing system used by Defendant to call Plaintiff’s cellular
11
     telephone calls telephone numbers without being prompted by human intervention
12
     before each call.
13

14
            25.    The dialing system used by Defendant to call Plaintiff has the present

15   and/or future capacity to dial numbers in a random and/or sequential fashion.
16
            26.    Defendant’s calls were not made for “emergency purposes.”
17
            27.    Defendant’s calls to Plaintiff’s cellular telephone without any prior
18

19   express consent.

20          28.    Defendant contacted Plaintiff despite the fact that Plaintiff has been
21
     on the Do Not Call Registry since June 1, 2005.
22
            29.    Defendant’s acts as described above were done with malicious,
23

24   intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

25   under the law and with the purpose of harassing Plaintiff.
26

27                                           -4-
                                    PLAINTIFF’S COMPLAINT
28
     Case 8:21-cv-00192-JLS-JDE Document 1 Filed 01/27/21 Page 5 of 7 Page ID #:5




 1         30.    The acts and/or omissions of Defendant were done unfairly,
 2
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
 3
     lawful right, legal defense, legal justification or legal excuse.
 4

 5         31.    As a result of the above violations of the TCPA, Plaintiff has suffered

 6   the losses and damages as set forth above entitling Plaintiff to an award of
 7
     statutory, actual and trebles damages.
 8

 9                                     COUN T II
                     Defendant Violated the TCPA 47 U.S.C. § 227(C)
10

11         32.    Plaintiff incorporates the forgoing paragraphs as though the same
12
     were set forth at length herein.
13
           33.    The TCPA prohibits any person or entity of initiating any telephone
14

15   solicitation to a residential telephone subscriber who has registered his or her
16
     telephone number on the National Do-Not-Call Registry of persons who do not
17
     wish to receive telephone solicitations that is maintained by the Federal
18

19
     Government. 47 U.S.C. § 227(c).

20         34.    Defendant contacted Plaintiff despite the fact that Plaintiff has been
21
     on the Do Not Call Registry since June 1, 2005.
22
           35.    Defendant called Plaintiff on two or more occasions during a single
23

24   calendar year despite Plaintiff’s registration on the Do Not Call list.

25

26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
     Case 8:21-cv-00192-JLS-JDE Document 1 Filed 01/27/21 Page 6 of 7 Page ID #:6




 1         36.    Defendant’s acts as described above were done with malicious,
 2
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
 3
     under the law and with the purpose of harassing Plaintiff.
 4

 5         37.    The acts and/or omissions of Defendant were done unfairly,

 6   unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
 7
     lawful right, legal defense, legal justification or legal excuse.
 8
           38.    As a result of the above violations of the TCPA, Plaintiff has suffered
 9

10   the losses and damages as set forth above entitling Plaintiff to an award of
11
     statutory, actual and trebles damages.
12

13

14         WHEREFORE, Plaintiff, ROSITA DA COSTA, respectfully prays for a
15
     judgment as follows:
16
                  a.     All actual damages Plaintiff suffered (as provided under 47
17

18
                         U.S.C. § 227(b)(3)(A));

19                b.     Statutory damages of $500.00 per violative telephone call (as
20
                         provided under 47 U.S.C. § 227(b)(3)(B));
21
                  c.     Additional statutory damages of $500.00 per violative
22

23                       telephone call (as provided under 47 U.S.C. § 227(C);

24                d.     Treble damages of $1,500.00 per violative telephone call (as
25
                         provided under 47 U.S.C. § 227(b)(3));
26

27                                            -6-
                                     PLAINTIFF’S COMPLAINT
28
     Case 8:21-cv-00192-JLS-JDE Document 1 Filed 01/27/21 Page 7 of 7 Page ID #:7




 1                 e.      Additional treble damages of $1,500.00 per violative telephone
 2
                           call (as provided under 47 U.S.C. § 227(C);
 3
                   f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and
 4

 5                         (c);

 6                 g.      Any other relief this Honorable Court deems appropriate.
 7

 8

 9                                DEMAND FOR JURY TRIAL
10          PLEASE TAKE NOTICE that Plaintiff, ROSITA DA COSTA, demands a
11
     jury trial in this case.
12

13

14                                            Respectfully submitted,
15

16     DATED: 01/26/2021                      By: /s/ Amy Lynn Bennecoff Ginsburg
                                              Amy Lynn Bennecoff Ginsburg, Esq.
17                                            Kimmel & Silverman, P.C.
18
                                              30 East Butler Pike
                                              Ambler, PA 19002
19                                            Telephone: (215) 540-8888
                                              Facsimile (215) 540-8817
20
                                              Email: teamkimmel@creditlaw.com
21

22

23

24

25

26

27                                            -7-
                                     PLAINTIFF’S COMPLAINT
28
